Fully mindful that this type of litigation is not to be encouraged, and is looked upon with disfavor in many jurisdictions, it is, nonetheless, my opinion that the facts in this record militate flagrantly against the appellant Adams and the judgment should be affirmed. It is, likewise, my opinion that the majority of this court, in reversing and dismissing this cause gave too much emphasis to the divorce complaint of the appellee, alleging that his then wife "wilfully deserted him in May, 1943." The record reveals letters abounding in endearing terms written by Ruth Carrier, appellee's then wife, addressed to the appellee, overseas, as late as April 27, 1944. In one letter dated April 27, 1944, Ruth Carrier, in addressing her then husband, Roy Carrier, wrote in part: "I got three of the nicest letters from you," and mentioning that she had been employed by Appellant Adams. It is noted that Ruth Carrier was first employed by Appellant Adams, a pin-ball and slot machine operator with a little frequented office in a secluded part of Forrest City, in February, 1944.
On October 6, 1944, Ruth Carrier addressed her then husband coolly and tersely, saying in substance that all she wanted from him was a divorce, and giving instructions as to how he should proceed in seeking a divorce. The "Soldiers' and Sailors' Civil Relief Act" was then in force, and it would have been very difficult, indeed, if not virtually impossible, for her to have proceeded as plaintiff and obtained a divorce at a time when her then husband was still overseas in the armed forces. It seems clear that while the suit for divorce was filed in the name of the appellee, Roy Carrier, as plaintiff, he, in fact, had very limited control over the entire proceedings, his then wife being the moving force. He simply acquiesced. The allegation of desertion prompted in the spirit of chivalry was pre-dated to make it meet the statutory requirements *Page 63 
as to maturity. It is noteworthy that the appellee went overseas in March, 1943, and while separated in the physical sense of not actually living together as husband and wife, for reasons beyond control of the appellee, they were not separated in the sense of being estranged, and even had there been a temporary estrangement I do not think it is good law to say that a temporary estrangement between husband and wife gives a third party license debauch the wife with impunity. The law should favor reconciliation between the estranged spouses and should penalize one who wrongfully prevents such reconciliation.
These dates are particularly significant: appellee went overseas in March, 1943; his then wife was employed by appellant in February, 1944; appellee's then wife continued her correspondence with him, with no indication of any estrangement, at least until April 27, 1944; on October 6, 1944, Ruth Carrier advised her then husband, the appellee here by letter of her demands for a divorce and on October 12, 1944, again urged him to comply, writing in part: "as I have said before, please don't do a lot of unnecessary writing for no matter what you say or do, I won't change my mind. . . ."
The fact that the suit for divorce was not filed by appellee until May 31, 1945, certainly indicates that he (appellee) was not particularly desirous of a divorce.
It would serve no useful purpose to here review the testimony of witnesses as to the conduct and association of the appellant Adams with Ruth Carrier during the time of her employment by him. Suffice it to say, it was unfavorable to appellant's cause, and it will be noted that appellant Adams divorced his former wife, who testified as a witness for appellee, in September, 1945.
I am authorized to state that Mr. Justice ROBINS and Mr. Justice MILLWEE join me in this dissent. *Page 64